Citation Nr: 1416313	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active military service from July to August 1973. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and her spouse testified before a Decision Review Officer (DRO) at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record. 

The Board remanded this case for further development in October 2013.  Unfortunately, as discussed below, further development is necessary prior to appellate review.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disability, claimed as asthma.  In its October 2013 remand, the Board found clear and unmistakable evidence that the Veteran's respiratory disability preexisted service enlistment based on service treatment records showing that she reported a history of childhood asthma and a Medical Board finding that the condition existed prior to service.  

The Board remanded the claim for a VA examination and opinion on whether there is clear and unmistakable evidence that the Veteran's respiratory disability was not aggravated by active service, or, if that could not be shown, whether any permanent worsening was due to the natural progression of the disease.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).   

A VA examination was conducted in November 2013, and, in his report, the VA examiner opined that: "it is less likely as not that the [V]eteran's preexisting condition was clearly and unmistakably aggravated by such service." 

The VA examiner intermingles two standards: (1) less likely as not; with (2) clearly and unmistakably. 

The "less likely as not" standard is not the correct evidentiary standard for the question of whether a preexisting disability was aggravated by active service.  Therefore, a new VA opinion is necessary to address the question of whether there is clear and unmistakable evidence that the preexisting respiratory disability was not aggravated by active service, or, if that cannot be shown, whether any permanent worsening was due to the natural progression of the disease.  

The Board apologizes for the delay in the adjudication of the case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion (or examination, if deemed necessary) from the November 2013 examiner, if possible, addressing the causation or etiology of the Veteran's current respiratory disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

After reviewing the record, the examiner should provide an opinion regarding the following:

Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the asthma did not permanently increase during service from July 1973 to August 1973, or, if this cannot be shown, was any permanent worsening due to the natural progression of the disease?

If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed respiratory disability.

2.  When the development requested has been completed, the issue of entitlement to service connection for a respiratory disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

